Exhibit 10(qq)
CONSULTANT CONTRACT
        This consultant contract (“Agreement”) is made by and between Northrop
Grumman Corporation, a Delaware corporation, with a principal place of business
at 1840 Century Park East, Los Angeles, California 90067 (“NGC”) and W. Burks
Terry                            (“Consultant”) (collectively “the parties”).

I.  
ENGAGEMENT

     NGC hereby retains Consultant to provide the services described in
Attachment A hereto. Consultant shall serve at NGC’s call. Consultant’s
principal point of contact with NGC with respect to the specific nature and
scope of the services to be provided hereunder is Stephen D. Yslas, NGC’s
Corporate Vice President and General Counsel, or his designee.

II.  
PLACE OF ENGAGEMENT

        Consultant shall perform the services called for under this Agreement in
Los Angeles, California, and at such other places as NGC may reasonably require.

III.  
TERM OF ENGAGEMENT

        The term of this Agreement shall be for one (1) year commencing on the
first date it has been executed by both parties and terminating one (1) year
thereafter. This Agreement may be renewed or extended for such additional time
as NGC and the Consultant may agree upon in writing.

IV.  
COMPENSATION

A. Fee. Consultant agrees to make himself available to perform services for NGC
no less than one (1) eight hour day per month. NGC shall pay Consultant a fixed
fee of One Thousand Dollars ($1,000) per month for these services. To the extent
that Consultant performs services for NGC for more than one (1) eight hour day
in any month, such additional services shall be paid at the rate of Four Hundred
Fifty Dollars ($450) per hour for each hour (whether a full or partial hour)
worked in excess of (1) one eight hour day in a month. Consultant shall submit
monthly activity reports in the format set forth in Exhibit B for each month in
which this Agreement is in effect, describing the activities performed and

 



--------------------------------------------------------------------------------



 



their date of performance. If no services are provided in a particular month,
the report shall so state. Consultant shall also from time to time, provide
other types of reports as NGC may reasonably require, at no additional charge.
Consultant shall invoice NGC monthly. All payments pursuant to this Agreement
shall be made within forty-five (45) days of receipt of a proper invoice and
monthly activity report from Consultant. In no event shall the total fees paid
to Consultant pursuant to this Agreement exceed Fifty Thousand Dollars
($50,000).
B. Expenses. NGC shall reimburse Consultant in accordance with NGC policy and
procedures for all reasonable and necessary business expenses incurred by
Consultant in connection with the rendering of services hereunder provided that
all such expenses are approved in advance by Mr. Yslas or his designee. Claims
for expenses must be in accordance with NGC’s established policies and
limitations pertaining to allowable expenses and documented pursuant to the
procedures applicable to NGC’s employees; provided, however, that Consultant is
authorized to utilize first class commercial air travel when available. In no
event shall the total expenses reimbursed to Consultant under this Agreement
exceed Ten Thousand Dollars ($10,000).
C. Full Extent of Compensation. Unless otherwise specifically stated in writing,
this Section IV represents the full extent of compensation under this Agreement
and Consultant shall not be entitled by virtue of this Agreement to be paid a
commission or to participate in any insurance, saving, retirement or other
benefit programs, including, without limitation, stock ownership plans, offered
by NGC to its employees.
D. Warranty. Consultant certifies and warrants that in the course of performing
services under this Agreement, no payments will be made to government officials
or customer representatives, that no government official or customer
representative has any direct or indirect investment interest or interest in the
revenues or profits of Consultant, and that no expenditure for other than lawful
purposes will be made.

2



--------------------------------------------------------------------------------



 



V.  
TRADE SECRETS AND PROPRIETARY INFORMATION

A. Disclosure To Third Parties Prohibited. Except as otherwise expressly
required by Attachment A hereto, Consultant shall not divulge, disclose or
communicate any information concerning any matters affecting or relating to the
business of NGC without the express written consent of NGC. The terms of this
section shall remain in full force and effect after the termination or
expiration of this Agreement.
B. Ideas, Improvements and Inventions. Any and all ideas, improvements and
inventions conceived of, developed, or first reduced to practice in the
performance of work hereunder for NGC shall become the exclusive property of NGC
and ideas and developments accruing therefrom shall all be fully disclosed to
NGC and shall be the exclusive property of NGC and may be treated and dealt with
by NGC as such without payment of further consideration than is hereinabove
specified. Consultant shall preserve such ideas, improvements and inventions as
confidential during the term of the contract and thereafter and will execute all
papers and documents necessary to vest title to such ideas, developments,
information, data, improvements and inventions in NGC and to enable NGC to apply
for and obtain letters patent on such ideas, developments, information, data,
improvements and inventions in any and all countries and to assign to NGC the
entire right, title and interest thereto.
C. Notes, Memoranda, Reports and Data. Consultant agrees that the original and
all copies of notes, memoranda, reports, findings or other data prepared by
Consultant in connection with the services performed hereunder shall be attorney
work product or shall become the sole and exclusive property of NGC.
D. Disclosure of Confidential or Proprietary Information of Third Parties
Prohibited. Consultant will not disclose to NGC or induce NGC to use any secret
process, trade secret, or other confidential or proprietary knowledge or
information belonging to others, including but not limited to the United States.
Such information includes but is not limited to information relating to bids,
offers, technical proposals, responses to requests for procurement, rankings of
competitors and other similar procurement sensitive information.

3



--------------------------------------------------------------------------------



 



VI.  
PRESERVATION OF TRADE NAMES, TRADE MARKS AND PATENT RIGHTS

        All trade names, trade marks and patent rights of NGC pertaining to NGC
products, including the names “Northrop,” “Grumman,” “Litton,” “Newport News
Shipbuilding,” “Ingalls,” “Avondale,” “TRW,” and “Northrop Grumman Corporation”
shall remain the sole property of NGC and Consultant agrees to do all things
necessary to protect and preserve such trade names, trade marks and patent
rights from claims by other persons or entities.

VII.  
COOPERATION WITH NORTHROP

         After the expiration of this Agreement, Consultant shall cooperate with
NGC in regard to any matter, dispute or controversy in which NGC may become
involved and of which Consultant may have knowledge. Such cooperation shall be
subject to further agreement providing for legally appropriate compensation.

VIII.  
INDEMNIFICATION

          Consultant shall indemnify, defend and hold NGC harmless from any and
all claims by third parties for loss or damage to property or injury or death to
persons arising out of or relating to the Consultant’s activities or operations
or omissions pursuant to this agreement where such actions or operations or
omissions were the result of gross negligence or intentional misconduct on the
part of the Consultant. NGC shall indemnify, defend and hold Consultant harmless
from any and all claims of NGC or of third parties for loss or damage to
property or injury or death to persons arising out of or relating to the
Consultant’s activities or actions or omissions under this Agreement, resulting
from the negligent acts or omissions of NGC, except for loss or damage resulting
from the gross negligence or intentional misconduct of Consultant. Consultant is
neither obligated nor authorized to engage employees or sub agents pursuant to
this Agreement.

IX.  
INDEPENDENT CONTRACTOR

        Consultant shall render all services hereunder as an independent
contractor and shall not hold out himself as an agent of NGC. Nothing herein
shall be construed to create or confer upon Consultant the right to make
contracts or commitments for or on behalf of NGC.

4



--------------------------------------------------------------------------------



 



X.  
TAXES

        Consultant shall pay all taxes due with respect to the compensation paid
hereunder.

XI.  
OBSERVANCE OF APPLICABLE LAWS AND REGULATIONS

  A.  
United States Laws. Consultant shall comply with and do all things necessary for
NGC to comply with United States laws and regulations and express policies of
the United States Government, including but not limited to the requirements of
the Foreign Corrupt Practices Act, 15 U.S.C. Section 78 dd-1 et seq., the
Federal Acquisition Regulations, 48 CFR section 1.101 et seq., (“FAR”), the
International Traffic In Arms Regulations, 22 CFR Parts 120 through 130 and
applicable regulations; the Byrd Amendment (31 U.S.C. Section 1352) and
applicable regulations; the Office of Federal Procurement Policy Act (41 U.S.C.
Section 423) and applicable regulations; and the DoD Joint Ethics Regulation
(DoD 5500.7-R). No part of any compensation or fee paid by NGC will be used
directly or indirectly to make any kickbacks to any person or entity, or to make
payments, gratuities, emoluments or to confer any other benefit to an official
of any government or any political party. Consultant shall not seek, nor relay
to NGC, any classified, proprietary or source selection information not
generally available to the public. Consultant shall also comply with and do all
things necessary for NGC to comply with provisions of contracts between agencies
of the United States Government or their contractors and NGC which relate either
to patent rights or the safeguarding of information pertaining to the security
of the United States. This entire Agreement and/or the contents thereof may be
disclosed to the United States Government.

B. State Law and Regulations. Consultant shall comply with and do all things
necessary for Consultant and NGC each to comply with all laws and regulations of
the State of California and any other sate in which services are or may be
rendered.
C. Maintenance Of Time And Expense Records. Consultant shall maintain
appropriate time and expense records pertaining to the services performed under
this Agreement. Said records shall be subject to examination and audit by NGC
and the United States

5



--------------------------------------------------------------------------------



 



Government until notified by NGC in writing that the records no longer need to
be maintained.
D. Certification. This Agreement is made in material reliance upon the
representations and warranties made by Consultant. The effectiveness of this
Agreement is contingent upon and will not commence until receipt by NGC of the
certifications set forth in Attachment C hereto. In the event that NGC has
reason to believe that these certifications are incorrect, NGC may treat this
Agreement as being null and void or may terminate this Agreement pursuant to
Section XVI.
E. Standards of Business Conduct. Consultant hereby acknowledges that he has
received a copy of the Standards of Business Conduct (or amendment thereof) and
agrees to conduct his activities for or on behalf of NGC in accordance with such
principles as a condition of this Agreement.

XII.  
ASSIGNMENT OF RIGHTS

        This Agreement and the rights, benefits, duties and obligations
contained herein may not be assigned or otherwise transferred in any manner to
third parties without the express written approval of NGC. Any such assignment
or transfer without prior approval of NGC will be null, void and without effect.

XIII.  
MODIFICATION

        No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein shall be valid and enforceable unless such
waiver or modification is in writing.

XIV.  
USE OR EMPLOYMENT OF THIRD PARTIES

        Consultant shall not utilize or employ any third party, individual or
entity, in connection with Consultant’s performance of services under this
Agreement without the express written approval of NGC.

6



--------------------------------------------------------------------------------



 



XV.  
CONFLICTS OF INTEREST

        No business or legal conflicts of interest shall exist between services
performed or to be performed by Consultant on behalf of NGC and by Consultant on
behalf of any other client. The identity of Consultant’s directorships, other
employment and clients shall be fully disclosed in the Certification, Attachment
D.

XVI.  
TERMINATION

A. Thirty Days Notice. Either party may terminate this Agreement upon thirty
days written notice to the other. Except as otherwise provided herein, in the
event of termination, Consultant shall be entitled to compensation until the
expiration of the stated notice period.
B. Violation Of Term Or Condition. Notwithstanding the foregoing, in the event
of a violation by Consultant of any term or condition, express or implied, of
this Agreement or of any federal or state law or regulation pertaining to or
arising from Consultant’s performance of services under this Agreement, NGC may,
in its discretion, terminate this Agreement immediately, without notice and in
such event, Consultant shall only be entitled to compensation up to the time of
such violation.
C. Bankruptcy. Notwithstanding the foregoing, in the event that Consultant is
adjudicated a bankrupt or petitions for relief under bankruptcy, reorganization,
receivership, liquidation, compromise or other arrangement or attempts to make
an assignment for the benefit of creditors, this Agreement shall be deemed
terminated automatically, without requirement of notice, without further
liability or obligation to NGC.
D. Completion, Termination, Cancellation or Non-Award of Program.
Notwithstanding the foregoing, in the event of the completion, termination,
cancellation or non-award to NGC of any program to which Consultant’s services
are related, NGC may, in its discretion, terminate this Agreement immediately
upon notice to Consultant.

7



--------------------------------------------------------------------------------



 



XVII. SEVERABILITY OF PROVISIONS

          All provisions contained herein are severable and in the event any of
them are held to be invalid by any competent court or jurisdiction, this
Agreement shall be interpreted as if such invalid provision was not contained
herein.

XVIII.  
EXCLUSIVITY OF SERVICES

          During the term of this Agreement, Consultant shall not perform
consulting services for others without the prior written consent of NGC.

XIX.  
AVAILABILITY OF EQUITABLE REMEDIES

          Consultant understands and agrees that any breach or violation of any
of the terms of this Agreement will result in immediate and irreparable injury
to NGC and will entitle NGC to all legal and equitable remedies including,
without limitation, injunction or specific performance.

XX.  
GOVERNING LAW

          This Agreement and the performance hereunder shall be governed by and
construed in accordance with the laws of the State of California which shall be
the exclusive applicable law. Consultant shall submit to the jurisdiction of the
courts within the State of California for any claim, demand or suit that may
arise in connection with this Agreement and Consultant specifically waives any
objection or defense to venue and jurisdiction.

XXI.  
SETTLEMENT OF DISPUTES

          Any controversy or dispute between the parties to this Agreement
involving the construction, interpretation, application or performance of the
terms, covenants or conditions of this Agreement, or in any way arising under
this Agreement, shall, on demand of one of the parties by written notice hereto
served on the other in the manner prescribed in Section XXI of this Agreement,
be decided by neutral arbitration as provided by California law by a retired
judge from the Superior Court of the State of California for the County of Los
Angeles. YOU ARE GIVING UP ANY RIGHTS YOU MAY POSSESS TO HAVE THE DISPUTE
LITIGATED IN A COURT OR JURY TRIAL. IF YOU REFUSE TO SUBMIT TO ARBITRATION, YOU
MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE

8



--------------------------------------------------------------------------------



 



CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION
IS VOLUNTARY.
A. Initiation of Procedure. The Arbitration Procedures may be commenced by any
party by filing with the Judicial Arbitration and Mediation Service for the
County of Los Angeles, or an equivalent source of retired Los Angeles Superior
Court Judges, a petition entitled “PETITION FOR ARBITRATION.” The Petition shall
recite in a clear and meaningful manner the factual basis of the controversy
between the parties and identify the issues to be submitted to the arbitrator
for decision.
B. Arbitrator. The Petition shall designate as an arbitrator a judge from the
list of retired Superior Court judges who have made themselves available for
trial or settlement of civil litigation under the CCP Arbitration Procedure. If
the parties hereto are unable to agree on the designation of a particular
retired Los Angeles County Superior Court judge or the designated judge is
unavailable or unable to serve in such capacity, request shall be made in the
Petition that the court appoint a retired Los Angeles County Superior Court
judge as an Arbitrator.
C. Compensation for Arbitration. If the parties are unable to reach an agreement
as to the payment of the fees of the arbitration, each side shall bear one-half
of the fees. The prevailing party or parties shall be entitled to reimbursement
of its or their respective attorneys’ fees and costs, including the costs of the
arbitration, from the other party or parties; furthermore, the prevailing party
or parties on any appeal from the arbitration decision, shall be entitled to all
reasonable attorneys’ fees and costs relating to such appeal.
D. Rules Governing Arbitration/Pleadings. Except as hereafter agreed by the
parties, the Arbitrator shall apply all California rules of procedure and
evidence and shall apply the substantive law of California in deciding the
issues submitted hereunder, except that the Arbitrator may shorten time
limitations in order to resolve the dispute in an expeditious manner. Reasonable
notice of any motions before the Arbitrator shall be given, and all

9



--------------------------------------------------------------------------------



 



matters shall be set at the convenience of the Arbitrator. Discovery shall be
conducted as the parties agree or as allowed by the arbitrator.
E. Jurisdiction of the Arbitrator. The parties intend by the Procedure to submit
all issues of fact and law and all matters of a legal and equitable nature for
determination by the Arbitrator with respect to the subject matter hereof and
the pleadings hereafter filed with the arbitrator. Accordingly, the parties
hereby stipulate that the arbitrator shall have all powers of a judge of the
Superior Court, including, the power to grant equitable and interlocutory and
permanent injunctive relief, but excluding any power to render judgment for
punitive or exemplary damages.
F. Legal Effect. The parties acknowledge that the decision by the Arbitrator,
when entered by the Superior Court, shall be tantamount to a judgment by a trial
court and is subject to appeal and review in the same manner as an ordinary
trial court judgment.

XXII.  
NOTICE

            Any notice to be given hereunder shall be in writing, mailed by
certified or registered mail with return receipt requested addressed to NGC:

     
 
  Northrop Grumman Corporation
 
  1840 Century Park East
 
  Los Angeles, CA 90067-2199
 
  Attention: Lori Milburn
 
   
or to Consultant:
   
 
   
 
  W. Burks Terry

or to such other address as may have been furnished at the date of mailing
either by NGC or Consultant in writing.

10



--------------------------------------------------------------------------------



 



XXIII.  
COMPLETE AGREEMENT

            This Agreement constitutes the entire agreement of the parties with
respect to the engagement of Consultant by NGC and supersedes any and all other
agreements between the parties. The parties stipulate and agree that neither of
them has made any representation with respect to this Agreement except that such
representations are specifically set forth herein. The parties acknowledge that
any other payments or representations that may have been made are of no effect
and that neither party has relied on such payments or representations in
connection with this Agreement or the performance of services contemplated
herein.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be entered
into and executed as set forth below.
NORTHROP GRUMMAN CORPORATION

         
By:
  /s/ Stephen D. Yslas    
 
       
 
  Stephen D. Yslas    
 
  Corporate Vice President and    
 
  General Counsel    
 
       
Date:
  1/31/10    
 
       
 
       
CONSULTANT
 
 
       
By:
  /s/ W. Burks Terry    
 
       
 
  W. Burks Terry    
 
       
Date:
  Feb. 3, 2010    
 
       
 
       
TIN:
       
 
 
 
   

11



--------------------------------------------------------------------------------



 



ATTACHMENT A
STATEMENT OF WORK
W. BURKS TERRY
W. Burks Terry (“Consultant”) shall serve Northrop Grumman Corporation (“NGC”)
as a management advisory consultant. All work performed under this Agreement
will be assigned, managed and approved by Stephen D. Yslas, Corporate Vice
President and General Counsel, or his designee.
NGC and Consultant will use their best efforts to maintain Consultant’s top
secret security clearance for the time that this Agreement or any extension of
it, is in effect. NGC will not provide consultant with office space, secretarial
support, laptop computer, Blackberry, cell phone or other similar equipment and
support.
Consultant’s primary duties under this Agreement shall be to act as a management
advisory consultant with respect to the [microelectronic parts produced by the
former TRW Inc. prior to its acquisition by NGC] and TSSAM matters as well as
Law Department transition issues, and other similar duties within the scope of
this Agreement. All reports required for this effort are outline in Attachment B
hereto.
Limitations and Restrictions
Consultant is not authorized to and shall not engage in any of the following
activities in its performance of this Agreement:
-Activities covered by the Byrd Amendment (31 U.S.C., Section 1352). Therefore,
Consultant shall not influence or attempt to influence an officer or employee of
any federal agency, Member of Congress, officer or employee of Congress, or
employee of a Member of Congress, in connection with the awarding, extension,
continuation, renewal, amendment or modification of any federal contract or
cooperative agreement.
-Actions regarding procurement information that are prohibited under FAR
Section 3.104. Therefore, Consultant shall not solicit or obtain, directly or
indirectly, from any officer or employee of a federal agency, or disclose to
NGC, any contractor bid or proposal information or source selection information
regarding any federal agency procurement during the conduct of that procurement.
-Actions relating to international contacts. Therefore, Consultant shall not
provide services outside the United States nor engage in any communication or
contact directly or indirectly, with any foreign person or organization on
behalf of NGC.
A-1 of 1

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
MONTHLY ACTIVITY REPORT FORMAT
W. BURKS TERRY
As a Consultant, you are required to submit a written activity report each month
directly to the Northrop Grumman Corporation (“NGC”) employee identified in
Article I of the Agreement. Each activity report must include the following
information:
1.      A detailed accounting of the amount of time spent by you on behalf of
NGC since your last Activity Report, itemized each hour or by fraction of an
hour worked, reflecting the work performed during each periodic segment and the
individual who performed it.
2.      The identity of all persons with whom you met or discussed business on
behalf of NGC, including a description of the business or government affiliation
of the individual, as well as the specific position or rank of each person.
3.      A statement of the subject matter of all meetings and discussions in
which you participated on behalf of NGC, including all NGC programs discussed in
connection with any activities performed.
4.      An invoice, on a separate page, clearly identifying the Agreement,
specifying the time period covered, summarizing the fees and expenses claimed
for that time period, and enclosing the original receipts for all claimed
expenses. Consultant must certify on each invoice that the charges for the
period covered by it do not include any charges for assignments not authorized
by the Agreement. A suggested certification is as follows:
“The undersigned certifies that the payment requested herein is correct and
just, and that payment has not been received. The undersigned certifies that
this invoice does not include any charges for services not authorized by the
Agreement and, specifically, that no services have been performed involving the
influence or attempt to influence any Federal agency officer or employee, any
Member of Congress, officer or employee of Congress, or employee of a Member of
Congress, in connection with any Federal action as defined in the Byrd Amendment
(including the awarding, extension, continuation, renewal, amendment, or
modification of any Federal contract); and that no services have been performed
regarding advice, information, direction or assistance to NGC for a Federal
contract.”

B-1 of 2



--------------------------------------------------------------------------------



 



Unless your services are fully described and accurately recorded in this
fashion, your fees will not be paid by NGC. You are not authorized to engage in
any activity covered by the Byrd Amendment (31 U.S.C. Section 1352), but if you
do so you must clearly identify it as such in your activity report, and the
activity you describe shall be treated as a material representation of fact upon
which NGC shall rely in preparing any certifications and/or disclosures required
by the Byrd Amendment, 31 USC Section 1352. Any and all liability arising from
an erroneous representation shall be borne solely by you.

B-2 of 2



--------------------------------------------------------------------------------



 



ATTACHMENT C
CERTIFICATION
The undersigned, W. Burks Terry (“Consultant”), hereby certifies, represents and
warrants the following:

  1.  
In past dealings with Northrop Grumman Corporation (“NGC”) or other clients,
Consultant has complied with all applicable laws, rules, regulations and express
policies of the United States and the State or territory in which services were
performed.
    2.  
In performing the services under this Agremeent, Consultant will comply with all
applicable laws, rules, regulations and express policies of the United States
and the State or territory in which services will be performed.
    3.  
There have been no kick-backs or other payments made, either directly or
indirectly, to any NGC director, employee or consultant or to the family of any
NGC director, employee or consultant.
    4.  
No kick-backs or other payments will be made, either directly or indirectly, to
any NGC director, employee or consultant or to the family of any NGC director,
employee or consultant.
    5.  
Consultant has not used and will not use any part of the compensation paid by
NGC to make payments, gratuities, emoluments or to confer any other benefit to
an official of any government, or any political party, or official of any
political party.
    6.  
No person or selling agency has been or will be employed or retained to solicit
or secure any contract, including but not limited to a United States government
contract, upon an agreement or understanding for a commission, percentage,
brokerage, or contingent fee, excepting bona fide employees or bona fide
established commercial selling agencies maintained by the Consultant for the
purpose of receiving business.

C-1 of 2



--------------------------------------------------------------------------------



 



  7.  
No classified, proprietary, source selection or procurement sensitive
information has been or will be solicited on behalf of or conveyed to NGC.
    8.  
Consultant has not influenced or attempted to influence and will not influence
or attempt to influence any United States government official or employee in
connection with the award, extension, continuation, renewal, amendment or
modification of a federal contract or otherwise engage in “non-exempt services”
within the meaning of the Byrd Amendment, 31 U.S.C. Section 1352.
    9.  
Consultant has not utilized or employed and will not utilize or employ any third
party, individual or entity, in connection with the performance of services on
behalf of NGC, except as follows: (if none, state “None”) None
    10.  
No business or legal conflicts of interest exist between services performed or
to be performed by Consultant on behalf of NGC and by Consultant on behalf of
any other client, the identities of which Consultant has fully disclosed to NGC.

The person whose signature appears below is authorized by Consultant to certify
that the foregoing is true and correct.
I declare under penalty of perjury that the foregoing certificate is true and
correct

             
 
  Signed:   /s/ W. Burks Terry   Date: Feb. 3, 2010        
 
           
 
           (consultant’s name)    

C-2 of 2



--------------------------------------------------------------------------------



 



ATTACHMENT D
CERTIFICATION OF DIRECTORSHIPS, EMPLOYMENT AND CLIENTS
The following is a complete list of directorships, employment and consulting
clients:
I. Directorships and Employment

         
Name of Company
      Responsibilities/Duties
 
                  None        

II. CLIENTS

         
Name of Company
      Services/Duties
 
                  Northrop Grumman       See above

                      Signature:   /s/ W. Burks Terry                          
         
 
      Date:   Feb. 3, 2010    
 
               

D-1 of 1





--------------------------------------------------------------------------------



 



ATTACHMENT E
CONFLICT OF INTEREST CERTIFICATION
Consultant does hereby certify that all contemplated work pursuant to the
Agreement will not represent a conflict of interest or violate applicable
conflict of interest and “revolving door” laws with respect to past government
offices, positions and/or employment.
The identity of Consultant’s current and former offices and government positions
are as follows (if none, state “none”):

          Name   Office   Inclusive Dates of Services          
None
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

                 
 
  Signed:   /s/ W. Burks Terry                      
 
  Date:   Feb. 3, 2010        
 
               

